Hale, J.
The section, 93 O. L., 141, provides for an appeal from an order of a justice of the peace dissolving an attachment to the court of common pleas, and for the hearing in the court, or by a judge of that' court, as an original question.
After the order of the court or judge, made upon the motion and transmitted, with the order and papers, to the justice, the jurisdiction of the court of common pleas ends. That court then has no jurisdiction to entertain a motion for a new trial or vacate its former order. Indeed, no motion for a new trial is authorized by this proceeding.
It, there I ore, follows that the order of the court of common pleas made on May 22, 1899, and on June 5, 1899, after the papers had been transmitted back to the justice, were null and void, and such orders are reversed and set aside.